Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 1 November 2020.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9,11-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Chung (US PG PUB No. 2019/0114177)
As per claim [1, 11, 20], a method for performing resuming management, the method being applied to a controller of a memory device, the memory device comprising the controller and a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, the method comprising:
utilizing a boot loader to load a group of In-System Programming (ISP) codes, wherein the controller comprises a random access memory (RAM), and the group of ISP codes is loaded into the RAM (see FIG 5: S508);

storing information to be retained, comprising a resume ISP loader, into a retention region of the RAM (see FIG 1: 122 and [0025]), for being retained during sleeping (see [0021]: “The boot code BootISP may be divided into sections to be stored in the same block or separated into different blocks.”); 
determining whether to start sleeping, and generating a determining result, wherein the determining result indicates whether to start sleeping (see [0025]: “When the data storage device 100 is switched from a normal operation mode (e.g. a power state S1) to a sleep mode (e.g. a power state S4), the always-on area 122 still has power and important data should be stored in the always-on area 122.”);
in response to the determining result, controlling the memory device to start sleeping (see [0025]); 
after starting sleeping, determining whether a wake-up event occurs (see FIG 6: S602);
after the wake-up event occurs, executing a first ISP code within the group of ISP codes to start performing a first operation, wherein the first ISP code is obtained through the resume ISP loader (see FIG 6: S608); and
executing the resume ISP loader to load other ISP codes within the group of ISP codes (see FIG 6: S612).
As per claim [2,12], the method of claim 1, 
wherein the step of utilizing the boot loader to load the group of ISP codes further comprises: utilizing the boot loader to load the group of ISP codes into the RAM from the NV memory, to make the memory device be equipped with various functions (see [0021]).
As per claim [3,13], the method of claim 2,  wherein the step of executing the resume ISP loader to load the other ISP codes within the group of ISP codes further comprises: 
executing the resume ISP loader to load the other ISP codes within the group of ISP codes, to make the memory device be equipped with the various functions (see [0022]).
As per claim [4,14], the method of claim 1, 
wherein sleeping represents a suspension corresponding to partial information retention (see e.g. [0022]: “Specifically, the storage size of the volatile memory is not always occupied by of the boot code BootISP because the boot code BootISP generally is maintained in the non-volatile memory.”).
[Data stored in the volatile memory is lost except for where the data is stored in the non-volatile memory and is therefore taken to constitute partial information retention.]
	As per claim [5,15], the method of claim 1, 
wherein during sleeping, the controller retains the resume ISP loader in the retention region, and temporarily stops providing other regions within the RAM with power, to allow a majority of the group of ISP codes to disappear from the RAM (see [0022]).
As per claim [6,16], the method of claim 5, 
wherein in response to the wake-up event, the controller provides the other regions within the RAM with power, to make the RAM normally store information, in order to prevent information loaded into the RAM later from disappearing (see [0022]).
As per claim [7,17], the method of claim 1, further comprising:
after the wake-up event occurs, executing the resume ISP loader to load the first ISP code within the group of ISP codes, wherein the first ISP code is obtained by executing the resume ISP loader (see [0037]).
As per claim [8,18], the method of claim 1, 
wherein the first ISP code is embedded in the resume ISP loader (see [0037]).
As per claim [9], the method of claim 1, 
wherein the group of ISP codes comprises multiple program modules related to access, the first operation represents a read operation, and the first ISP code represents a read operation module within the multiple program modules (see FIG 6: S606).
As per claim 19, an electronic device comprising the memory device of claim 11, further comprising:
the host device (see FIG 1: 106), coupled to the memory device (see FIG 1: 100), wherein the host device comprises: at least one processor, configured to control operations of the host device (see [0018]); and a power supply circuit, coupled to the at least one processor, configured to provide the at least one processor and the memory device with power (see e.g., FIG 6); wherein the memory device provides the host device with storage space (see [0019]).
[A power supply is necessary to provide power to the system.] 
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US PG PUB No. 2019/0114177) in view of Mohan (US PG PUB No. 2016/0232088)
As per claim 10, Chung discloses the method of claim 9,
However, Chung does not expressly disclose but Mohan discloses 
wherein the multiple program modules comprise the read operation module (See Mohan FIG 2A: 214), a lookup module (see Mohan FIG 2A: 224), a read refresh module (see e.g., [0067]: “WL”), a read reclaim module (see Mohan [0054]: “management module 121”), a read garbage collection module (see Mohan FIG 2A: 218), and an uncorrectable error correction code (UECC) module, for performing read, lookup, read refresh, read reclaim, garbage collection during read, and error handling regarding UECC error (see Mohan [0055]).
 It would have been obvious before the effective filing date of the invention to implement memory access and control modules as disclosed by Mohan. 
The suggestion/motivation for doing so would have been for the benefit of performing memory access and control functions (see Mohan [0060]).
Therefore it would have been obvious before the effective filing date of the invention to further implement various modules for the benefit of implementing memory access and control functions to arrive at the invention as specified in the claims. 
CONCLUSION 
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200409602: Manage INDATA during a sleep and wake operation.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137